PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 8,657,335
Issue Date: February 25, 2014
Application No. 13/576,298
Filed: July 31, 2012
Attorney Docket No. 034113.00008
For: STABILIZER DEVICE FOR AN OPERATING MACHINE
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the Request For Refund filed October 22, 2021.  

The request for refund is GRANTED.

Applicant files the above request for refund of $1,000.00 for the three and one-half year maintenance fee payment submitted July 29, 2021, stating “petition was dismissed”.  

In view of the above and as no renewed petition was filed, the request for refund of the maintenance fee ($1,000.00) was refunded to applicant’s deposit account on January 05, 2022.  

Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment). 
When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d). 
37 CFR 1.26(a) also provides that a change of purpose after the payment of a fee, as when a party desires to withdraw the filing of a patent application for which the fee was paid, will not entitle the party to a refund of such fee. 

Petitioner should note that any subsequent attempt to pay the maintenance fees associated with the instant patent may be viewed as intentionally delayed. 

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions